Exhibit 10.2

December 12, 2013




Fidelity & Guaranty Life
1001 Fleet Street, 6th Floor
Baltimore, MD 21202


Credit Suisse Securities (USA) LLC
J.P. Morgan Securities LLC
Jefferies LLC


As Representatives of the Several Underwriters,


c/o     Credit Suisse Securities (USA) LLC
Eleven Madison Avenue,
New York, N.Y. 10010-3629


c/o    J.P. Morgan Securities LLC
383 Madison Avenue
New York, NY 10179


c/o    Jefferies LLC
520 Madison Avenue
New York, NY 10022


Dear Sirs:


As an inducement to the Underwriters to execute the Underwriting Agreement (the
“Underwriting Agreement”), pursuant to which an offering will be made that is
intended to result in the establishment of a public market for the common stock,
par value 0.01 per share (the “Securities”) of Fidelity & Guaranty Life
(formerly Harbinger F&G, LLC), and any successor (by merger or otherwise)
thereto, (the “Company”), the undersigned hereby agrees that during the period
specified in the following paragraph (the “Lock-Up Period”), the undersigned
will not offer, sell, contract to sell, pledge or otherwise dispose of, directly
or indirectly, any Securities or securities convertible into or exchangeable or
exercisable for any Securities, enter into a transaction which would have the
same effect, or enter into any swap, hedge or other arrangement that transfers,
in whole or in part, any of the economic consequences of ownership of the
Securities, whether any such aforementioned transaction is to be settled by
delivery of the Securities or such other securities, in cash or otherwise, or
publicly disclose the intention to make any such offer, sale, pledge or
disposition, or to enter into any such transaction, swap, hedge or other
arrangement, without, in each case, the prior written consent of Credit Suisse
Securities (USA) LLC (“Credit Suisse”), J.P. Morgan Securities LLC (“J.P.
Morgan”) and Jefferies LLC (together with Credit Suisse and J.P. Morgan, the
“Representatives”). In addition, the undersigned agrees that, without the prior
written consent of the Representatives, it will not, during the Lock-Up Period,
make any demand for or exercise any right with respect to, the registration of
any Securities or any security convertible into or exercisable or exchangeable
for the Securities.


The initial Lock-Up Period will commence on the date of this Lock-Up Agreement
and continue and include the date 180 days after the public offering date set
forth on the final prospectus used to sell the Securities (the “Public Offering
Date”) pursuant to the Underwriting Agreement; provided, however, that if (1)
during the last 17 days of the initial Lock-Up Period, the Company releases
earnings results or material news or a material event relating to the Company
occurs or (2) prior to the expiration of the initial Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the initial Lock-Up Period, then in each case the
Lock-Up Period will be extended until the expiration of the 18-day period
beginning on the date of release of the earnings results or the occurrence of
the material news or material event, as applicable, unless the Representatives
waive, in writing, such extension.








--------------------------------------------------------------------------------

Exhibit 10.2

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this Lock-Up Agreement during the
period from the date of this Lock-Up Agreement to and including the 34th day
following the expiration of the initial Lock-Up Period, it will give notice
thereof to the Company and will not consummate such transaction or take any such
action unless it has received written confirmation from the Company that the
Lock-Up Period (as may have been extended pursuant to the previous paragraph)
has expired or been terminated.


Any Securities received upon exercise of options granted to the undersigned will
also be subject to this Lock-Up Agreement. Any Securities acquired by the
undersigned in the open market will not be subject to this Lock-Up Agreement.
Notwithstanding the foregoing, the undersigned may transfer Securities (a) to a
family member or trust or (b) pursuant to the proposed transfer of ownership of
the Company’s common stock from the undersigned to FS Holdco Ltd., a
wholly-owned subsidiary of the undersigned, for which regulatory approval was
applied on November 13, 2013, provided that, in the case of (a) and (b), the
transferee agrees to be bound in writing by the terms of this Lock-Up Agreement
prior to such transfer; and provided further that, in the case of (a) such
transfer shall not involve a disposition for value and no filing by any party
(donor, donee, transferor or transferee) under the Securities Exchange Act of
1934 (the “Exchange Act”) shall be required or shall be voluntarily made in
connection with such transfer (other than a filing on a Form 5 made after the
expiration of the Lock-Up Period).


In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this
Lock-Up Agreement.


If the undersigned is an officer or director of the Company, the undersigned
further agrees that the foregoing restrictions in this Lock-Up Agreement shall
be equally applicable to any issuer-directed Securities the undersigned may
purchase in the above-referenced offering.


If the undersigned is an officer or director of the Company, (i) the
Representatives agree that, at least three business days before the effective
date of any release or waiver of the foregoing restrictions in connection with a
transfer of Securities, the Representatives will notify the Company of the
impending release or waiver, and (ii) the Company has agreed in the Underwriting
Agreement to announce the impending release or waiver by press release through a
major news service at least two business days before the effective date of the
release or waiver. Any release or waiver granted by the Representatives
hereunder to any such officer or director shall only be effective two business
days after the publication date of such press release. The provisions of this
paragraph will not apply if (a) the release or waiver is effected solely to
permit a transfer not for consideration and (b) the transferee has agreed in
writing to be bound by the same terms described in this Lock-Up Agreement to the
extent and for the duration that such terms remain in effect at the time of the
transfer.


This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned. If the roadshow
relating to the offering has not commenced or has terminated without the
execution of the Underwriting Agreement, this Lock-Up Agreement and the Lock-Up
Agreements executed by those specified in Schedule C of the Underwriting
Agreement may be terminated by Harbinger Group Inc. at any time by written
notice to the Representatives. This Lock-Up Agreement shall lapse and become
null and void if the Public Offering Date shall not have occurred on or before
April 30, 2014. This agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.




[Signature page follows]






--------------------------------------------------------------------------------

Exhibit 10.2

Very truly yours,




IF AN INDIVIDUAL:
IF AN ENTITY:


By:     
              (duly authorized signature)


Harbinger Group Inc.    
(please print complete name of entity)


Name:     
                      (please print full name)


By: /s/ Thomas Williams    
               (duly authorized signature)






Name: Thomas Williams    
                     (please print full name)
Address:
   
   


Address:
450 Park Avenue
New York, NY 10022











































































[Signature page to Lock-up Agreement]




